                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



FANNIE JENNINGS, et al.,                      )      CASE NO. 1:18CV2997
                                              )
                       Plaintiffs,            )      JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )      OPINION AND ORDER
                                              )
LQ MANAGEMENT, LLC.,                          )
                                              )
                       Defendant.             )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #3) of Defendant LQ

Management LLC to Change Venue and the Motion (ECF DKT #6) of Plaintiffs Fannie

Jennings and Joseph Morton to Remand to State Court Due to a Lack of Federal Subject

Matter Jurisdiction. For the following reasons, Defendant’s Motion to Change Venue is

GRANTED, Plaintiffs’ Motion to Remand is DENIED and the above-captioned matter is

transferred to the United States District Court for the Southern District of Ohio, Eastern

Division for further proceedings.
                                 I. BACKGROUND

       Plaintiffs’ claims arise from an incident that occurred on June 18, 2016, at

Defendant’s La Quinta Inn located in the City of Reynoldsburg in Franklin County, Ohio.

During her stay, Plaintiff Fannie Jennings was injured when she received an electric shock as

she reached for a light switch in her hotel room. Plaintiff Jennings and her husband filed suit

in Cuyahoga County Common Pleas Court. Defendant removed the case to federal court on

December 31, 2018, on the basis of diversity jurisdiction. On the same date, Defendant

moved to transfer venue to the United States District Court for the Southern District of Ohio,

Eastern Division. Plaintiffs responded with their Motion to Remand the matter to state court

for proper adjudication in either Hamilton or Franklin County.

       There is no dispute that Plaintiffs are Ohio citizens. There is no dispute that LQ

Management LLC is the proper Defendant. The Complaint alleges state law claims of

Negligence and Loss of Consortium only. There is no question that Defendant is incorporated

under the laws of the State of Delaware and has its principal place of business in the State of

Texas; nor that Defendant’s statutory agent is Corporate Creations Network, Inc., 119 E.

Court St., Cincinnati, Ohio 45202. Neither party disputes that a substantial part of the events

or omissions giving rise to Plaintiffs’ Complaint allegedly occurred in Franklin County, Ohio.



       Plaintiff contends, without case law or statutory authority, that there is no diversity

because “all parties are domiciled in the State of Ohio, either through permanent residence,

permanent fixture operation, or statutory agent registry.” (ECF DKT #6 at 3). Plaintiffs

admit that Cuyahoga County was the improper venue; and thus, seeks remand to state court so


                                               -2-
that the action can be adjudicated in Hamilton or Franklin County where venue would be

proper.

          Defendant asserts that removal was appropriate because complete diversity exists.

However, the Court should transfer the action to the Southern District which encompasses

Franklin County. The aspect of Defendant’s Motion, dealing with a transfer to another

federal district court, is not addressed by Plaintiffs.

                                 II. LAW AND ANALYSIS

Diversity and corporations

          “It is axiomatic that there must be complete diversity between the parties of an action

to support diversity jurisdiction.” U.S. Fidelity & Guar. Co. v. Thomas Solvent Co., 955 F.2d

1085, 1089 (6th Cir. 1992). Complete diversity exists when “all of [the parties] on one side

of the controversy are citizens of different states from all parties on the other side.” City of

Indianapolis v. Chase Nat’l Bank, 314 U.S. 63, 69 (1941).

          For a corporation, its “citizenship derives, for diversity jurisdiction purposes, from its

State of incorporation and principal place of business.” Wachovia Bank v. Schmidt, 546 U.S.

303, 318 (2006); 28 U.S.C. § 1332(c)(1). A corporation “is not deemed a citizen of every

State in which it conducts business or is otherwise amenable to personal jurisdiction.” Id.

          The Court is not persuaded by Plaintiffs’ arguments that Defendant is domiciled in

Ohio because it operates a hotel in Franklin County, Ohio and because its registered statutory

agent is located in Cincinnati, Ohio. The applicable federal statutes and case law require the

Court to consider a corporation’s place of incorporation and principal place of business in

order to establish domicile for diversity purposes. Therefore, the Court agrees with


                                                  -3-
Defendant that LQ Management LLC is not a citizen of Ohio.



Venue

        Pursuant to 28 U.S.C. § 1404(a), this Court has broad discretionary powers to transfer

civil actions: “For the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it may have

been brought.” A district court may also transfer a case sua sponte pursuant to 28 U.S.C. §

1404(a). Carver v. Knox County, 887 F.2d 1287, 1291 (6th Cir.1989).

        When considering whether a change of venue is warranted, the district court must

weigh case-specific factors, public-interest factors and private concerns. Kerobo v.

Southwestern Clean Fuels Corp., 285 F.3d 531 (6th Cir. 2002). “Among the specific private

interests a court may consider are plaintiff’s choice of forum, the location of books and

records and, ***, the convenience of witnesses. It has been said that plaintiff’s choice of

forum is entitled to ‘great weight.’” Bacik v. Peek, 888 F.Supp. 1405, 1414 (N.D.Ohio 1993)

(quoting Gdovin v. Catawba Rental Co., 596 F.Supp. 1325, 1327 (N.D.Ohio 1984)).

        Considering Defendants’ arguments and weighing the necessary factors, the Court

agrees with Defendant that venue is not proper in the Northern District of Ohio. Plaintiffs

concede that only after they initiated suit, they discovered that Cuyahoga County was not the

proper venue. Further, Plaintiffs admit that the appropriate venue is either Franklin County,

Ohio where the incident occurred or Hamilton County, Ohio where Defendant’s statutory

agent resides. The Court is not convinced that it would be authorized to remand this case to a

state court other than the one where this action originated. However, the Court finds that it


                                               -4-
would be efficient and convenient if this lawsuit were to proceed in Franklin County, Ohio

where the hotel is situated where Plaintiff suffered her alleged injuries.



                                    III. CONCLUSION

       For these reasons, the Motion (ECF DKT #3) of Defendant LQ Management LLC to

Change Venue is GRANTED, the Motion (ECF DKT #6) of Plaintiffs Fannie Jennings and

Joseph Morton to Remand to State Court Due to a Lack of Federal Subject Matter Jurisdiction

is DENIED and the above-captioned matter is transferred to the United States District Court

for the Southern District of Ohio, Eastern Division for further proceedings.



       IT IS SO ORDERED.
               3/5/2019
       DATE: ___________

                                          s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge




                                               -5-
